internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 2-plr-127209-00 date date number release date index number legend distributing controlled dear we respond to your letter dated date in which you requested a supplemental ruling to plr issued on date prior letter_ruling additional information was submitted in a letter dated date the prior letter_ruling stated that the business_purpose of the spin-off was to facilitate a public offering of distributing’s stock the ipo although the proposed distribution has not been effectuated distributing has taken substantial steps to undertake the ipo including engaging an investment banking firm and submitting form s-1 to the securities_and_exchange_commission however distributing’s investment bankers have advised that the ipo be delayed due to the adverse changes that have occurred in distributing’s industry segment and the market generally since the issuance of the prior letter distributing has represented that all of the other representations made in the prior letter_ruling are still true and correct except that in connection with this request distributing represents consistent with section dollar_figure of appendix a of revproc_96_30 1996_1_cb_696 the stock offering will be made within one year of the distribution based upon the information and representations submitted with the original and supplemental ruling requests we rule that the rulings contained in the prior letter_ruling remain in full force and effect this supplemental ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-127209-00 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
